Citation Nr: 1227305	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  08-39 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1962 to September 1992.  The Veteran died in June 2008.  The appellant (or claimant) is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's death certificate lists urothelial transitional cell carcinoma as the immediate cause of death, with no underlying or contributory causes.

2.  At the time of the Veteran's death, service connection was in effect for hypertension with renal insufficiency, evaluated as 60 percent disabling; diabetes mellitus, evaluated as 10 percent disabling; diabetic peripheral neuropathy of the right upper extremity, evaluated as 10 percent disabling; diabetic peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; diabetic peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; generalized osteoarthritis, evaluated as non-compensably disabling; a left heel bone spur, evaluated as non-compensably disabling; maculopathy of the right eye, evaluated as non-compensably disabling; hemorrhoids, evaluated as non-compensably disabling; and a left varicocele, evaluated as non-compensably disabling.

3.  The Veteran did not have service connection for urothelial transitional cell carcinoma at the time of his death.

4.  The Veteran's cause of death is not etiologically related to a disease, injury, or event in service, to include exposure to herbicides or other chemicals.

5.  The Veteran's hypertension, renal insufficiency, diabetes mellitus, and other service-connected disabilities were not principal or contributory causes of the Veteran's death.

6.  The Veteran's urothelial transitional cell carcinoma was not causally related to or permanently worsened by any service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 1137, 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Court held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) that, when adjudicating a claim for dependency and indemnity compensation (DIC) (to include service connection for the cause of the veteran's death), VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.

In a timely August 2008 letter, the RO provided notice to the appellant regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the appellant, and what information or evidence VA will attempt to obtain.  The Board notes that the letter did not provide any information concerning how disability evaluations and effective dates would be assigned should service connection for the cause of death be granted.  See Dingess, supra.  However, there is no question regarding a rating in a cause of death case, and, since service connection for the cause of death is denied herein, any question regarding effective date is irrelevant.

The Board is also aware that the August 2008 letter did not contain a statement of the disabilities for which service connection was in effect at the time of the Veteran's death.  The Board observes that VA's failure to notify the appellant of the Veteran's service-connected disabilities would not affect the essential fairness of the adjudication.  In this regard, the appellant, through her representative, has clearly demonstrated in the July 2012 Written Brief Presentation that she was aware that the Veteran had service connection for hypertension, diabetes mellitus, and peripheral neuropathy.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  Moreover, the September 2008 rating decision included a list of the Veteran's service-connected disabilities, and the appellant had ample time thereafter to respond and submit additional evidence during the course of this appeal, including 60 days after issuance of the December 2008 Statement of the Case.   

VA has obtained service treatment records and post-service private treatment records and assisted the appellant in obtaining evidence.  The Board acknowledges that a VA medical opinion has not been obtained with respect to the claim for service connection for the cause of the Veteran's death; however, the Board finds that a VA opinion is not necessary in order to fulfill the duty to assist.  The Federal Circuit has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a)  does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  The Board finds that a medical opinion is not necessary in this case because there is no reasonable possibility that such assistance would aid in substantiating this claim.  For the reasons discussed below, the evidence does not indicate that a service-connected disability caused the Veteran's death or that there is otherwise a causal relationship between active service and the cause of the Veteran's death, and the lay evidence of record is insufficient to substantiate the claim. 

Notably, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for the Cause of Death

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In certain cases, service connection can be presumed if a veteran was exposed to a herbicide agent during active service.  Under the current Code of Federal Regulations (C.F.R.), presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); ischemic heart disease; Parkinson's disease; hairy cell leukemia; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-608 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); 74 Fed. Reg. 21,258-260 (May 7, 2009). 

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  To prevail on the issue of secondary service causation, generally, the record must show 
(1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of the veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  Contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. 3.312; see Lathan v. Brown, 
7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a claimant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran died in June 2008.  The Veteran's death certificate lists urotheliar transitional cell carcinoma as the immediate and only cause of death, with no contributing or underlying causes listed.  At the time of the Veteran's death, service connection was in effect for hypertension with renal insufficiency, evaluated as 60 percent disabling; diabetes mellitus, evaluated as 10 percent disabling; diabetic peripheral neuropathy of the right upper extremity, evaluated as 10 percent disabling; diabetic peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; diabetic peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; generalized osteoarthritis, evaluated as non-compensably disabling; a left heel bone spur, evaluated as non-compensably disabling; maculopathy of the right eye, evaluated as non-compensably disabling; hemorrhoids, evaluated as non-compensably disabling; and a left varicocele, evaluated as non-compensably disabling.  The Veteran did not have service connection for urotheliar transitional cell carcinoma or any other cancer at the time of his death. 

The appellant contends that the Veteran's urotheliar transitional cell carcinoma was caused by exposure to dioxins and other chemicals during active service.  While in several initial statements, the appellant indicated that she believed that the Veteran died of lung cancer, most recently she acknowledged, through her representative, that the Veteran died of transitional cell carcinoma, a form of kidney cancer.  In addition, she contends that the Veteran's service-connected hypertension, renal insufficiency, and diabetes mellitus contributed to the Veteran's death.      

Thus, the first question before the Board is whether the claim of service connection for cause of death can be granted on a direct basis.  In other words, the Board has considered whether the Veteran's urotheliar transitional cell carcinoma was incurred during active service or caused by exposure to dioxins and other chemicals during active service.    

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury or disease manifesting urothelial transitional cell carcinoma during active service, and that urothelial transitional cell carcinoma was not chronic during active service.  In short, service treatment records do not demonstrate any complaints, symptoms, diagnoses, or treatment for transitional cell carcinoma during active service.  With the exception of a varicocele, genitourinary evaluation was normal at the June 1992 retirement examination.  

Next, the Board finds that the weight of the evidence demonstrates that urothelial transitional cell carcinoma was not chronic in service or continuous after service retirement.  As discussed above, the June 1992 retirement examination report reflects a normal genitourinary evaluation with the exception of a varicocele.  Moreover, the post-service evidence shows no history, complaints, findings, or a diagnosis of transitional cell carcinoma after service retirement until many years later in 2005, when a diagnosis of high-grade transitional cell carcinoma was made upon biopsy of ureter and periureteral tissue.    

With regard to the claim for service connection for cause of death, neither the appellant nor her representative have made a specific contention that transitional cell carcinoma started in service or that the Veteran had continuous symptoms since service.  The evidence of record does not show findings or a diagnosis of urothelial transitional cell carcinoma in service.  Moreover, the record shows the absence of any post-service history, complaints, symptoms, diagnosis, or treatment of transitional cell carcinoma for thirteen years after service until 2005.  The appellant has not alleged continuity of symptoms.  The Board finds that the absence of contemporaneous medical evidence of continuity of symptomatology for thirteen years is one factor, along with the evidence stated above, that the Board has considered in finding no continuity of symptomatology after service.  See Buchanan, 451 F.3d at 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).

The Board has also considered whether a grant of presumptive service connection for the cause of death is warranted under 38 C.F.R. § 3.309(e), for herbicide exposure.  This regulation enables an allowance of presumptive service connection only for the diseases listed at 38 C.F.R. § 3.309(e), as stated above.  The Board notes that several buddy statements in the claims file reflect that the Veteran went to Da Nang in Vietnam in June 1967 for the purpose of receiving his reenlistment bonus tax free.  However, the Veteran in this case was diagnosed with, and treated for, urothelial transitional cell carcinoma, which is not among the diseases specified in section 3.309(e) for diseases specific to herbicide-exposed veterans.  Thus, even though he served in Vietnam, a grant of service connection for the cause of death based on herbicide exposure on a presumptive basis is not permissible here.  

The Board has also considered whether there is any other evidence linking the Veteran's transitional cell carcinoma to herbicide or other chemical exposure, so as to allow for a grant of direct service connection for cause of death, and finds that the preponderance of the evidence is against such a grant.  Indeed, no competent medical evidence suggests that there was a relationship between the Veteran's herbicide or other chemical exposure during active service and his transitional cell carcinoma.  

The Board acknowledges the various internet articles referenced in the July 2012 Written Brief Presentation.  Specifically, one of the articles indicates a relationship between exposure to dioxins in the home and workplace and the development of various cancers, including soft tissue sarcomas and kidney cancer.  Another article suggests that polymorphisms of certain genes are risk factors for kidney cancer.  One article indicates a relationship between exposure to polychlorinated biphenyls and kidney damage.  The appellant's representative also stated that Agent Blue was high in arsenic, and cited to an article that suggests that exposure to arsenic may be linked to higher risk of kidney cancer.  Several other articles list risk factors for urothelial transitional cell carcinoma.  However, none of the articles cited to by the appellant's representative indicate a higher risk of urothelial transitional cell carcinoma due to exposure to chemicals or dioxins in Vietnam or in the military, nor do the articles specifically discuss urothelial transitional cell carcinoma.  Moreover, there is no competent medical evidence indicating a relationship between such exposure and the development of his transitional cell carcinoma.  The internet articles referenced provide medical information that is very general in nature and do not address the specific facts of the appellant's claim before the Board.  As this generic medical journal or treatise evidence does not specifically state an opinion as to the relationship between the cause of the Veteran's death and service or a service-connected disability, the Board finds that it is of no probative value and is therefore insufficient to establish the element of medical nexus evidence.  See Sacks v. West, 11 Vet. App. 314 (1998). 

Next, the Board has considered the appellant's contention that the Veteran's service-connected hypertension, diabetes mellitus, or renal insufficiency contributed to his death, either directly, or to the transitional cell carcinoma that caused his death.  The Veteran's service-connected disabilities were not a principal or contributory cause of the Veteran's death.  The Board finds that there is no dispute as to the facts involving the cause of death, and the death certificate is accepted as accurate regarding the time and cause of death.  

The Board has also considered whether the Veteran's service-connected disabilities, listed above, caused or aggravated his transitional cell carcinoma, which was the cause of his death.  Here, the question before the Board is whether the Veteran's non-service-connected urothelial transitional cell carcinoma, which arose many years after service, was secondary to any of his service-connected disabilities.  To prevail on the issue of secondary service causation for the cause of death, the record must show medical nexus evidence establishing a connection between the disability that caused the Veteran's death and a service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17. 

The Board finds that the weight of the evidence is against a finding that the Veteran's urothelial transitional cell carcinoma was proximately due to or was aggravated by any service-connected disability.  There is no competent medical evidence suggesting that the Veteran's transitional cell carcinoma was caused or aggravated by any of his service-connected disabilities, in particular his service-connected hypertension, renal insufficiency, or diabetes mellitus.  

Regarding the appellant's statements that the Veteran's urothelial transitional cell carcinoma is related to either herbicide or chemical exposure during active service or to one of the Veteran's service-connected disabilities, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, in this case, the cause of the Veteran's transitional cell carcinoma involves a complex medical etiological question because it deals with the origin and progression of the Veteran's genitourinary system, and diagnosis and treatment of transitional cell carcinoma require professional medical testing and expertise.  The appellant is competent to relate symptoms of urinary tract symptoms that she observed the Veteran experience at any time, but is not competent to opine on whether there is a link between the Veteran's urothelial transitional carcinoma and either herbicide or chemical exposure during active service or to one of his service-connected disabilities, because such an opinion requires specific medical knowledge and training, and the internal and complex disease processes are diagnosed primarily on clinical findings and/or comprehensive medical testing.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

For the above reasons, the Board finds that the preponderance of the evidence weighs against service connection for the cause of the Veteran's death, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


